In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-775V
                                     Filed: October 30, 2015
                                         UNPUBLISHED

****************************
JANE K. BAKER,                       *
                                     *
                   Petitioner,       *        Ruling on Entitlement; Concession;
                                     *        Influenza (Flu) Vaccine; Left Shoulder
                                     *        Injury; Shoulder Injury Related to
SECRETARY OF HEALTH                  *        Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                  *        Special Processing Unit (SPU).
                                     *
                   Respondent.       *
                                     *
****************************
Lawrence R. Cohan, Anapol, Schwartz, et al., Philadelphia, PA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

         On July 23, 2015, Jane Baker (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act”]. Petitioner alleges that as a result of receiving the influenza
(“flu”) vaccine on October 15, 2014, she suffered from “frozen shoulder and subdeltoid
bursitis” in her left shoulder that was caused in fact by her flu vaccination. Petition at 1,
4. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On October 30, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 3. Specifically, respondent states “petitioner has met the statutory
requirements for entitlement to compensation. Therefore, based on the record as it now

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
stands, petitioner has satisfied all legal prerequisites for compensation under the Act.”
Id. at 4 (citations omitted). Respondent further states that the records show that
petitioner suffered the sequela of her injury for more than six months. Id.

     In view of respondent’s concession and the evidence presented, the
undersigned finds that petitioner is entitled to compensation.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2